DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 7/8/2020 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Applicant’s response filed 7/8/2022has been entered.  
claims 14, 17, 21-22, 38-127 and 163-165 had/have been canceled by applicant. 
Claims 1, 5, 7, 9, 11, 15-16, 19-20, 28, 128, 130, 132, 134-135, 137, 139, 141-142, 144, 146, 148, and 150-152 have been amended.
Notes: On 12/22/2021, applicant elected the Group II, claims 1-2, 13-27, 128-134, without traverse (claims 149, 153-163 were included by the examiner). 
Applicant also elected species without traverse: 
Election 1: WUS/WOX; 
Election 2: WUS2; 
Election 3: ODP2;
Election 4, Agrobacteria (upon further consideration, the election 4a was withdrawn by the examiner: AGL-1, EHA105, GV3101 and LBA4404 were examined along with LBA4404 THY- in the office action of 4/11/2022); and
Election 5: ZM-PLTP. 
In summary, claims 1-2, 13, 15, 18-20, 23-27, 128-134, 149, 153-162 are examined in the office action. Non-elected claims and species are withdrawn. 
	 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration.  See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 4/11/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 7/8/2022 have been thoroughly considered but are not deemed fully persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 13, 15, 18, 128-134, 149 are rejected under 35 U.S.C. 103 as being obvious over Lowe et al (Morphogenic Regulators Baby boom and Wuschel Improve Monocot Transformation, The Plant Cell. Vol. 28: 1998–2015, 2016), in view of Gordon-Kamm et al (US Patent 8420893, granted and published 4/16/2013, filed 7/15/2009).  
Amended claim 1 is drawn to a method comprising: 
contacting a plant cell with a T-DNA containing a trait gene expression cassette and a T-DNA containing a morphogenic gene expression cassette; 
selecting a plant cell containing the trait gene expression cassette and no morphogenic gene expression cassette; and 
regenerating a transgenic plant from the selected plant cell, 
wherein the morphogenic gene cassette is not excised from the genome of the selected plant cell, and wherein the contacting comprises bacteria-mediated transformation that is mediated by bacteria of a disarmed Agrobacteria strain (elected species).  
Dependent claims 
Claim 2 limits claim 1, wherein contacting comprises simultaneously contacting a plant cell with a T-DNA containing a trait gene expression cassette in a first bacterial strain and a T-DNA containing a morphogenic gene expression cassette in a second bacterial strain.  
Claim 13 limits claim 2, wherein the first bacterial strain and the second bacterial strain are the same bacterial strain.  
Claim 15 limits claim 13, wherein the disarmed Agrobacteria strain is AGL-1, EHA105, GV3101, LBA4404, or LBA4404 THY-.  
Claim 18 limits claim 2, wherein the first bacterial strain and the second bacterial strain are different bacterial strains.  
128 limits claim 2, wherein the morphogenic gene expression cassette comprises a nucleotide sequence encoding: 
(i) a Wuschel or Wuschel homeobox (WUS/WOX homeobox) polypeptide; or 
(ii) a Babyboom (BBM) polypeptide or an Ovule Development Protein 2 (ODP2) polypeptide; or 
(iii) a combination of (i) and (ii).  
Claims 129-130 limit claim 128, wherein the nucleotide sequence encodes the WUS/WOX homeobox polypeptide, particularly WUS2 (elected species). 
Claims 131 limits claim 128, wherein the nucleotide sequence encodes the Babyboom (BBM) polypeptide or the Ovule Development Protein 2 (ODP2) polypeptide.  
Claim 132 limits claim 131, wherein the polypeptide is ODP2 (elected species).  
Claim 133 limits claim 128, wherein the nucleotide sequence encodes the WUS/WOX homeobox polypeptide and the Babyboom (BBM) polypeptide or the Ovule Development Protein 2 (ODP2) polypeptide.  
Claim 134 limits claim 133, wherein the combination is the combination of WUS2 (elected species) and ODP2 (elected species).  
Claim 149 limits claim 2, wherein the trait gene expression cassette comprises: 
a trait gene selected from the group of a gene conferring pest resistance, a gene conferring herbicide resistance, a gene conferring stress tolerance, a gene conferring drought resistance, a gene conferring nitrogen use efficiency (NUE), a gene conferring disease resistance, and a gene conferring an ability to alter a metabolic pathway.  
According to specification (PG Pub [0015]), “morphogenic gene” means a gene that when ectopically expressed stimulates formation of a somatically-derived structure that can produce a plant. More precisely, ectopic expression of the morphogenic gene stimulates the de novo formation of a somatic embryo or an organogenic structure, such as a shoot meristem, that can produce a plant. 
In view of claims 128-134, morphogenic gene includes gene encoding WUS/WOX, BBM or ODP2.   
According to specification (PG Pub [0096]), “trait gene” means a gene of interest to be integrated into the plant genome to produce a fertile transgenic T0 plant. Selectable markers such as the Highly-Resistant Acetolactate Synthase (HRA) and visual makers such as fluorescent protein genes are used herein by way of example. A trait gene could be any gene (or combination of genes) that confer a value-added agronomic, physiological, biochemical, or physical phenotype. 
According to specification (PG Pub [0280]), WUS could be transiently expressed after “beyond-the-border” delivery along with the integrated T-DNA at high enough levels to stimulate somatic embryo formation, without being integrated into the genome. This provided an efficient method for using WUS for rapid production of transgenic soybean events (carrying traits ALS and TAG-RFP) without having to excise the WUS expression cassette because it was only transiently expressed and was never integrated.

Lowe et al teach making expression cassette comprising genes encoding WUS2 and BBM (each is a morphogenic gene), and cassette comprising marker genes (PMI, YFP, GUS, moPAT in supplement figure 1 of the Supplement Data are marker genes and trait genes). The different cassettes were introduced to different T-DNAs of Agrobacterium prior to plant transformation (p2009, left and right col, “Methods”, Supplement Data, Supplement figure 1).  
Lowe et al teach contacting/transform plant cell with the Agrobacteria as medium comprising the T-DNA containing a trait (herbicide resistant) gene expression cassette and a T-DNA containing a morphogenic gene BBM and/or WUS2 expression cassette (p2010, left col, last para, whole right col, p2011, whole left col).  
According to Supplement Data, Supplement figure 1, some cassettes (A, B, H) comprise marker gene/trait gene only.  The other cassettes (C-G) comprise morphogenic gene BBM and/or WUS2.  
Lowe et al also teach transiently expressing the cassette comprising gene encoding BBM and/or WUS2 in the plant cells (p2010, left col, 2nd para).  Thus, the BBM or WUS2 gene is not integrated into the plant genome, and no excision is needed.  
Lowe et al teach that transient expression of Wus2 also stimulated growth like stable expression of Wus2 does (p2007, left col, 2nd and 3rd paras). 
Lowe et al further teach to detect the absence of morphogenic genes BBM and/or WUS2 in the plant cells by DNA gel blot, and select plant cells comprising no morphologic genes, (p2002, figure 3; p2003, figure 4).  In the resultant selected regenerated plant and plant cells, the morphogenic genes BBM had not been integrated by qPCR detection (p2011, right col, 2nd para).   
Lowe et al further teach that expression of morphologic genes (BBM or WUS2) promotes plant cell growth in early stage of the transformed plant cells (p1998, abstract) and that that over-expressing BBM and/or WUS2 increased transformation frequencies (p2001. Fig 2), but such expression also could affect phenotypes of the transformed plants (p2000, figure 1; p2001, left col, last para), thus teach a motivation to select plant not having such morphologic gene(s) integrated (either by transient expression or by excising/removal).  
Accordingly, Lowe et al teach express the morphologic gene only in a non-integrated manner for promoting cell growth and increasing transformation frequency, but select the plants that only express the gene of interest, no having the morphologic gene integrated in the plant genome for avoiding potential phenotype changes.  
The selected transgenic plants were regenerated (p2001, left col, 2nd para; p2004, left col, 1st para; p2006, left col, last para, right col, 1st para).  

Thus, Lowe et al teach the structures and steps of claim 1 and the advantage thereof, except do not teach that the Agrobacteria strain is a disarmed Agrobacteria strain.   
Gordon-Kamm et al teach and demonstrated using disarmed Agrobacterium strain EHA105 to transform cassette encoding morphologic gene ODP2 into plant cells in all transformation experiments (col 58, 2nd para).  
Gordon-Kamm et al teach that ODP2, like BBM, promotes plant cell growth in early stage of the transformed plant cells (col5, 4th para; col 27, last para).   

Regarding dependent claims, Lowe et al teach that the constructs/expression cassettes are in T-DNAs of different (a first, a second, and more) Agrobacterium strains (LBA4404, AGL1 or LBA4404-THY-; p2009, left col, last para; Supplement Data, Supplement figure 1), which are used to contact/transform plant, the limitation of claim 2.  
According to https://www.goldbio.com/product/14833/lba4404-agrobacterium-electrocompetent-cells, AGL-1, LBA4404 or LBA4404 THY- is a strain of Agrobacterium. 
Lowe et al teach that AGL-1 carries trait gene (PMI and YFP) as the first strain, and carries morphogenic gene WUS2 as the first strain (Supplement Data, Supplement figure 1, B and C).  Thus, the first bacterial strain and the second bacterial strain are the same bacterial strain, same Agrobacterium strain and same AGL-1, the limitations of claims 13-15.  
Lowe et al teach that LBA4404 carries trait gene (moPAT) as the first strain, AGL-1 carries morphogenic gene BBM or WUS2 as the first strain (Supplement Data, Supplement figure 1, C, D and H). Thus, the first bacterial strain and the second bacterial strain are different bacterial strains, the limitation of claim 18.  
Lowe et al teach the morphogenic gene being WUS2 in the expression cassette used to transform plant (p2002, fig 3), the limitation of claims 128-130.   
Lowe et al teach the morphogenic gene being BBM in the expression cassette used to transform plant (p2002, fig 3), the limitation of claim 131.   
Regarding claim 133 depends on claim 128, wherein the nucleotide sequence encodes the WUS/WOX homeobox polypeptide and the Babyboom (BBM) polypeptide or the Ovule Development Protein 2 (ODP2) polypeptide.  BBM or ODP2 are clearly in group (ii) of claim 128 and is definite.  Thus, the claim is interpreted as wherein the nucleotide sequence encodes the WUS/WOX and any one of the BBM or ODP2.  
Lowe et al teach the morphogenic genes being BBM and WUS2 in the same expression cassette used to transform plant (p2002, fig 3, lower panel; whole right col), the limitation of claim 133.    Lowe et al additionally teach that Transient expression of both Bbm and Wus2 in the same cells often produced growth stimulation greater than that by Bbm or Wus2 alone (p2007, right col, 1st para).  
Regarding claims 132 and 134 (also additionally regarding claims 131 and 133), Gordon-Kamm et al teach and demonstrated that ODP2, like BBM, promotes plant cell growth in early stage of the transformed plant cells (col5, 4th para; col 27, last para).   Gordon-Kamm et al demonstrated that expressing ODP2 lead to a higher plant transformation frequency and improve recovery of the transformed cells (Example 13 in col 52, last para).   
As analyzed above, Lowe et al teach the trait gene being phosphomannose isomerase (PMI) in the expression cassette used to transform plant (p2006, table 1; p2009, right col, 1st para; Supplement Data, Supplement figure 1, B).  Phosphomannose isomerase is a metabolic enzyme altering a metabolic pathway, thus, Lowe et al teach the limitation of claim 149.   

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.   
In this case, Lowe et al teach the structures and steps of the claims, including transient expression of the morphologic genes wherein the morphogenic gene cassette is not excised from the genome of the selected plant cell.  Lowe et al further teach that expression of morphologic genes promotes plant cell growth in early stage of the transformed plant cells and increased transformation frequencies, but such expression also could affect phenotypes of the transformed plants, thus teach a motivation to select plant not having such morphologic gene(s) integrated.   
Gordon-Kamm et al teach and demonstrated using disarmed Agrobacterium strain to transform cassette encoding morphologic gene ODP2 into plant cells.   
One ordinary skill in the art would have been motivated to use the same structure and follow each and every step as taught by Lowe et al, to transform plant with morphologic gene(s) by transient expression (thus no excision is required), to achieve the same expected result.  One ordinary skill in the art would have realized that a disarmed Agrobacteria strain is an alternative and functional equivalent of Agrobacteria as demonstrated By Gordon-Kamm et al, and been motived to use such disarmed strain in the method of Lowe et al, to achieve the expected result.  The expectation of success would have been high, because morphologic genes (BBM, WUS, ODP2) had been demonstrated to lead to promoted growth and higher frequency of plant transformation by Lowe et al. 
Therefore, the invention would have been obvious to one ordinary skill in the art.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al, as applied to claims 1 and 18 above, and further in view of Anand et al (WO 2017040343, published 3/9/2017, filed 8/26/2016).  
Claim 18 has been analyzed above. 
Claim 19 limits claim 18, the different bacterial strains are selected from:
19. (Currently Amended) The method of claim 18, wherein the different bacterial strains are a disarmed Agrobacteria strain and an Ochrobactrum haywardense H1 strain. 
Claim 20 limits claim 19, wherein the disarmed Agrobacteria is AGL-1, EHA105, GV3101, LBA4404, or LBA4404 THY-.  
As analyzed above, Lowe et al teach that the constructs/expression cassettes are in T-DNAs of different (a first, a second, and more) Agrobacterium strains to transform plant (LBA4404, AGL1 or LBA4404-THY-; p2009, left col, last para; Supplement Data, Supplement figure 1).  Lowe et al teach that LBA4404 carries trait gene (moPAT) as the first strain, AGL-1 carries morphogenic gene BBM or WUS2 as the first strain (Supplement Data, Supplement figure 1, C, D and H). Thus, the first bacterial strain and the second bacterial strain are different bacterial strains, the limitation of claim 18.  
Lowe et al in view of in view of Gordon-Kamm et al do not teach using Ochrobactrum haywardense H1 strain by itself or in a combination.  
Anand et al teach and demonstrated using Ochrobactrum haywardense H1 NRRL Deposit B-67078 as an alternative of Agrobacterium to harbor T-DNA and transform plant (P82, Example 9). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have realized that Ochrobactrum haywardense H1 as taught and demonstrated by Anand et al, are capable of harboring T-DNA and transforming plant, and been motivated to use these strains in the method of Lowe et al as alternative of Agrobacterium strains of Lowe et al, to achieve the expected result.  The expectation of success would have been high, because Ochrobactrum haywardense H1 has been demonstrated to be capable of plant transformation as the alternative of Agrobacterium of Lowe et al in view of Gordon-Kamm et al.  
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Claims 23-27, 153-162 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al in view of Gordon-Kamm et al, as applied to claims 2, 13 and 18 above, and further in view of Gelvin (Agrobacterium-Mediated Plant Transformation: the Biology behind the “Gene-Jockeying” Tool. MICROBIOLOGY AND MOLECULAR BIOLOGY REVIEWS, p. 16–37, 2003).
Claims 2, 13, 18 have been analyzed above. 
Claims limit claims 2, 13, 18, reciting the first bacterial strain and the second bacterial strain are present in a 50:50 ratio, in a 75:25 ratio, in a 90:10 ratio, in a 95:5 ratio, and in a 99:1 ratio.    
Lowe et al in view of Gordon-Kamm et al teach using first bacterial strain and the second bacterial strain to transform plant, but are silent in the ratio of the strain(s).   
Note: in claims 13 and 2, the first bacterial strain and the second bacterial strain are/can be same strain. However, it is required that first bacterial strain and the second bacterial strain harbor different T-DNA comprising different genes.  
Lowe et al additional teach determining copy numbers of different genes (from different T-DNAs of different Agrobacterial strains) (p2002, left col, 3rd para, fig 3; p2001, whole page). 
Lowe et al further teach controlling and optimally using the different genes and their expressions (p2008, left col, 3rd para).   
As support to Lowe et al, Gelvin teaches teach using different Agrobacterial strains harboring multiple/different T-DNAs to transform plants (p22, left col, last para; p23, left col, 2nd para), and teach that T-DNA numbers and inserting positions in the plant genome affect transgene copy number and expression level (p24, left col, last para).  
Given that Lowe et al also teach using different Agrobacterial strains harboring different transgenes as analyzed above, one ordinary skill in the art would have realized that controlling and optimizing the ratio of the Agrobacterial strains was a mean to control and optimize copy numbers of different genes and different level of expressions as suggested by Lowe et al and Gelvin.  
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.   
In this case, one ordinary skill in the art would have realized the importance of controlling and optimizing different genes and their expressions as taught by Lowe et al, and recognized that optimizing the ratio of the Agrobacterial strains was a mean to control and optimize copy numbers of different genes and different level of expressions, as suggested by Lowe et al and Gelvin, and been motivated to use the different ratios of different Agrobacterial strains harboring different T-DNAs comprising different transgenes to transform plant, to obtain the resultant optimized copy numbers of transgenes in a optimized ratio, as suggested by Lowe et al and Gelvin, to achieve the expected result, with a reasonable expectation of success.  
In addition, 50:50 (1:1) ratio to 99:1 ratio encompasses a big range.  Applicant has not described not to mention demonstrated particular advantage that 1:1 to 99:1 are beneficial.  In fact, applicant only tested the Agro1 (LBA4404 THY-containing plasmid PHP86491) and Agro2 (undisclosed strain) in 50:50 and 90: 10 ratios, and found that 90:10 ratio lead to single cop of transgene and no plasmid backbone was 26%, which is advantageous compared to the result by 50:50 ratio.  Thus, 50:50 ratio of LBA4404 THY- : undisclosed Agro2 strain does not have any advantage.  Applicant claimed such ratio any way.   
Thus, the expectation of success would have been high, because any ratio (1:1 to 99:1) of any different strains, as long as leading to any frequency of plant transformation, would have been considered a success.  
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Response to Arguments
The claim Application No.: 16/979324objections and 112 rejections are withdrawn in view of claim amendments and/or cancelations.  
The 102 rejection is withdrawn in view of claim amendments.  However, the reference is cited in the 103 rejections. 

Claims particularly independent claim 1 have been significantly amended, introducing new ground of rejection. 
Applicant argues that claim 1, as amended, recites in part, "wherein the morphogenic gene cassette is not excised from the genome of the selected plant cell". As explained in the subject application, the claimed method does not require the excision of the morphogenic gene cassette, and that there is no teaching, suggestion, or motivation to combine the recited steps of claim 1 in a procedure "wherein the morphogenic gene cassette is not excised from the genome of the selected plant cell".
The arguments are fully considered but not deemed persuasive.  
The rejections have been significantly modified accordingly by the examiner, reciting new reference Gordon-Kamm et al, as analyzed above.  The "wherein the morphogenic gene cassette is not excised from the genome of the selected plant cell" is taught and demonstrated by Lowe et al as analyzed above. 

Rejoinder 
Applicant asks that rejoinder of all remaining withdrawn claims is respectfully requested because the remaining withdrawn claims all depend directly or indirectly from claim 1 and therefore contain all the limitations of claim 1. 
The argument is fully considered but not deemed persuasive.  Amended claim 1 stands to be rejected.  

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662